DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10, 11, 13-16, 23, 24 allowed. The following is a statement of reasons for the indication of allowable subject matter:  
Claims  10, 11, 13-16, 23, 24 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 10. 
Claim 10 includes the method steps of:
operate responsive to a first subsystem in response to detection of presence of a user in a zone proximate to the information handling system; and 
operate responsive to a second subsystem in response to detection of absence of the user in the zone proximate to the information handling system 
in combination with all other elements of the claim. Claims 11, 13-16, 23, 24 are all dependent upon claim 10 and are considered to be allowable at least for the same reasons as claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 18, 19, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behles et al. (US 2015/0373441)
Regarding claim 1 Behles discloses:
An information handling system comprising: 
an outer housing (outside of apparatus shown FIG.4); 
a processor (e.g. 15 FIG.30) disposed in the outer housing (as part of the apparatus of FIG.4, paragraph [0141]), the processor being configured to execute instructions to process information; 
a memory (e.g. 16 FIG.30) disposed in the outer housing, the memory being configured to store the information (described paragraph [0141]); 
a piezoelectric transducer (e.g. 1401 FIG.9) disposed in the outer housing and mechanically coupled to a first side of a surface held by the outer housing (coupled to display, paragraph [0099]); 
a sensor (e.g. “touch interface” paragraph [0063]) disposed in the outer housing and configured to generate an indicator of user presence in a zone proximate to the piezoelectric transducer and above a second side of the surface (e.g. “touch-screen” paragraph [0063], 12 above the bottom of the apparatus FIG.9); and 
a controller (controller, microprocessor or other computing device [0146] described paragraph [0142]) disposed in the outer housing, wherein in a dynamic mode (dynamic operation between audio and haptic described paragraph [0053]) of operating the information handling system, the controller is configured to selectively configure the piezoelectric transducer to be responsive to a first subsystem (e.g. generate acoustic waves paragraph [0053]) or to be responsive to a second subsystem (e.g. haptic effects driven paragraph [0053]) according to the 

Regarding claim 2 Behles discloses:
an audio subsystem (e.g. speaker paragraph [0003], [0004]) of the information handling system, wherein the first subsystem is the audio subsystem, the piezoelectric transducer is one of a plurality of piezoelectric (two shown FIG.9) transducers distributed across the surface according to a natural resonant model of the surface (e.g. center top half and center lower half FIG.9), and in the dynamic mode of operating the information handling system, the piezoelectric transducer is selectively configured to vibrate the surface (“at least one vibrating element configured to actuate the display to move the display relative to the case to generate acoustic waves” described e.g. paragraph [0004]) as part of a distributed mode loudspeaker (described paragraph [0004]) responsive to an absence of a user in the zone proximate to the piezoelectric transducer (audio and haptic feedback indicating accepted input (paragraph [0002], [0073]).

Regarding claim 3 Behles discloses:
haptic feedback subsystem of the information handling system (described paragraph [0020]), wherein the second subsystem is the haptic feedback subsystem and in the dynamic mode of operating the information handling system, the piezoelectric transducer is selectively configured to vibrate the surface locally according to the haptic feedback subsystem responsive to presence of a user in the zone proximate to the piezoelectric transducer (such as described paragraph [0142]).


piezoelectric transducers (e.g. two 1401 shown FIG.9) configured to be responsive to the first subsystem, wherein the first subsystem is configured to adjust parameters of the additional piezoelectric transducers in response to configuration of the piezoelectric transducer responsive to the second subsystem (multiple configurations described e.g. paragraph [0053]).

Regarding claim 5 Behles discloses:
the parameters include intensity (e.g. volume(e.g. sound intensity) paragraph [0067]) and frequency response (frequency described paragraph [0018]) of displacement of a piezoelectric material in the piezoelectric transducer with respect to the surface (“configured to actuate the display” as described, abstract).

Regarding claim 6 Behles discloses:
each of the piezoelectric transducer and the additional piezoelectric transducers is configured to be responsive to the first subsystem or the second subsystem according to a predetermined subsystem assignment prior to detecting user presence in the zone proximate to the piezoelectric transducer (“audio and/or haptic feedback upon user action” paragraph [0002], “configured to provide feedback when the touch-screen or touch-pad is touched” as described paragraph [0063], e.g. the configuration of audio or haptic feedback exists prior to the touch event).

Regarding claim 7 Behles discloses:


Regarding claim 8 Behles discloses:
the sensor includes a proximity detector, a pressure sensor, or a camera (camera described paragraph [0014]).

Regarding claim 18 Behles discloses:
An apparatus comprising: 
a plurality of piezoelectric transducers (e.g. two 1401 FIG.9); 
a surface (e.g. of 12 FIG.5) mechanically coupled to the plurality of piezoelectric transducers (“piezo component 1401 to a transfer part 1403 configured to transfer the force of the bending of the piezo component to the display (and/or display window)” paragraph [0099]), the plurality of piezoelectric transducers (two shown FIG.9) being distributed across the surface according to a natural resonant model of the surface (e.g. center top half and center lower half FIG.9); 
a sensor (touch input module paragraph [0075]) configured to generate an indicator of user presence in each zone of a plurality of zones (e.g. top zone and bottom zones above the two piezo component 1401 FIG.9) corresponding to the plurality of piezoelectric transducers (touch co-extensive with the display paragraph [0072], which covers both 1401 shown FIG.9); and 


Regarding claim 19 Behles discloses:
an audio subsystem configured to generate piezoelectric transducer control signals (e.g. audio or haptic paragraph [0142]) that cause the plurality of piezoelectric transducers to generate vibrations as part of the distributed mode loudspeaker, wherein in response to a configuration change of a first piezoelectric transducer of the plurality of  piezoelectric transducers from being part of the distributed mode loudspeaker to being responsive to the haptic feedback subsystem, the audio subsystem is configured to adjust the piezoelectric transducer control signals (via e.g. touch paragraph [0063]) to compensate for the configuration change.

Regarding claim 21 Behles discloses:
an audio subsystem (e.g. “implemented program codes” “pseudo-audio signal” paragraph [0142]) associated with the distributed mode loudspeaker sends signals to the controller (e.g. “processed” paragraph [0142]) and the controller selectively sends the signals to corresponding transducers of the plurality of piezoelectric transducers (two shown e.g. FIG.9) according to the indicator of user presence in each zone of the plurality of zones received from the sensor (“The implemented program codes, in some embodiments can comprise such routines as touch 

Regarding claim 22 Behles discloses:
an audio subsystem (e.g. “implemented program codes” “pseudo-audio signal” paragraph [0142]) of the information handling system coupled to the controller (e.g. “processed” paragraph [0142]), the first subsystem being the audio subsystem; and a haptic feedback subsystem (e.g. “haptic” paragraph [0142]) of the information handling system coupled to the sensor and the controller (as described e.g. paragraph [0142] shown e.g. FIG.30), the second subsystem being the haptic feedback subsystem, wherein the controller is coupled between the audio subsystem and the piezoelectric transducer (as described paragraph [0142]), the controller is coupled between the sensor and the audio subsystem (as described paragraph [0142]), and the controller is coupled between the haptic feedback subsystem and the piezoelectric transducer (as described paragraph [0142]), wherein in the dynamic mode of operating the information handling system, the piezoelectric transducer is selectively configured to vibrate the surface locally according to the haptic feedback subsystem responsive to presence of the user in the zone proximate to the piezoelectric transducer (e.g. driving an actuator as described paragraph [0142] of the plurality of actuators shown FIG.9), wherein in the dynamic mode of operating the information handling system, the controller provides a feedback signal to the audio subsystem, the feedback signal indicating any subzones that are disabled by the controller in response to detecting user presence .  

Response to Arguments
Applicant's arguments filed 2021-08-04 have been fully considered but they are not persuasive.
Regarding the arguments against the amended limitations of claim 18: the action above points out where the art already of record discloses the limitations added in amendment.

Regarding the arguments against the amended limitations of claim 1: the action above points out where the art already of record discloses the limitations added in amendment. 
Regarding applicant’s assertion that “Behles does not necessarily teach that this (selectively configure etc.) occurs dynamically or that a piezoelectric transducer is selectively configured “according to the indicator of user presence”.
As has already been noted previously applicant has chosen to define their apparatus by what it does instead of what it is.
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997))(MPEP 2114(I))
Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  or 103 may be appropriate. In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art"). See MPEP § 2112 for more information.
“’Functional’ terminology may render a claim quite broad. By its own literal terms a claim employing such language covers any and all embodiments which perform the recited function.” -In re Swinehart and Sfiligoj, 439 F2d 210, 213, 169 USPQ 226, 228, (CCPA 1971)(MPEP 2114(I)
It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform, it does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ
As Behles explicitly discloses utilization of an audible feedback and/or haptic feedback so the user knows that the device has accepted the input, then Behles discloses a dynamic mode of operation (e.g. selecting between audio, haptic, or audio and haptic) which clearly discloses 
Regarding applicant’s arguments with regards to “a fixed configuration”:
The word “fixed” nor the phrase “fixed configuration” appear in paragraph [0142] of Behles, beyond inserting a word into the disclosure of Behles that is no present this argument has no merit, furthermore as has been pointed out previously and is pointed out above, Behles clearly and discloses operation of the speaker disclosed therein as configured to “generate acoustic waves and/or in some embodiments tactile or haptic effects” (paragraph [0053]).

Regarding applicant’s arguments with respect to the newly added claims: the rejection above points out where the claims added in amendment are disclosed by the prior art of record.

Regarding the arguments with respect to claims 2 and 3: see arguments with respect to claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            

/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841